United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
DEPARTMENT OF THE AIR FORCE, U.S. AIR
FORCE ACADEMY, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-301
Issued: July 16, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 25, 2013 appellant filed a timely appeal from a November 14, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly reduced appellant’s compensation to zero
based on its finding that his actual earnings as a computer assistant effective September 2, 2007
fairly and reasonably represented his wage-earning capacity; and (2) whether appellant
established that the April 4, 2013 loss of wage-earning capacity determination should be
modified.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a decision dated June 19, 2003, the
Board affirmed in part and reversed in part a May 23, 2002 OWCP decision finding that
appellant had not established a recurrence of disability beginning August 31, 2001 and
terminating authorization for medical treatment.2 The Board affirmed OWCP’s finding that he
had not established an employment-related recurrence of disability beginning August 31, 2001
but reversed the termination of his authorization for medical treatment. The Board set aside an
August 8, 2002 decision denying appellant’s request for further review of the merits of his claim
under 5 U.S.C. § 8128(a) after finding that he had submitted sufficient evidence to warrant
reopening his case for further merit review. By decision dated July 6, 2012, the Board set aside a
June 27, 2011 decision denying modification of a May 17, 2005 loss of wage-earning capacity
decision and a September 26, 2011 nonmerit decision denying his request for reconsideration.3
The Board found that appellant had established that the May 17, 2005 loss of wage-earning
capacity determination was issued in error as it was based on a temporary position. The facts of
the case as set forth in the prior decision are hereby incorporated by reference.
On August 13, 2007 the employing establishment advised appellant that his current
position as a computer assistant was not permanent as it was funded through a pipeline
reemployment program. It reassigned him to a permanent position as a computer assistant with
similar duties.
On September 2, 2007 appellant accepted the reassignment position as a computer
assistant at the employing establishment. He worked in that position until he received disability
retirement from the Office of Personnel Management (OPM) effective January 16, 2010.4
Appellant subsequently elected benefits under FECA.
By letter dated November 26, 2012, appellant requested that OWCP accept his claim for
complex regional pain syndrome (CRPS). On January 8, 2013 OWCP referred him to
Dr. Alfred C. Lotman, a Board-certified orthopedic surgeon, for a second opinion examination to
determine the nature and extent of appellant’s injury-related condition, disability and whether he
sustained CRPS causally related to his employment. It further requested that Dr. Lotman address
whether appellant was capable of performing either his date-of-injury position as an electronic
technician or his permanent light-duty position as a computer assistant.

2

Docket No. 03-205 (issued June 19, 2003). OWCP accepted that on September 20, 1995 appellant, then a
39-year-old electronic technician, sustained a right wrist fracture in the performance of duty. He further sustained
right carpal tunnel syndrome and right mononeuritis of the upper extremity under file number xxxxxx129. OWCP
combined appellant’s claims under file number xxxxxx542. Appellant retired on disability on March 14, 1998. In a
decision dated April 9, 2001, OWCP found that he had no loss of wage-earning capacity as of December 12, 2000
based on his actual earnings in private employment as a component engineer. On March 7, 2005 appellant returned
to work with the employing establishment as a computer assistant.
3

Docket No. 12-55 (issued July 6, 2012).

4

In a letter dated January 7, 2010, OPM indicated that it had determined that he was disabled from work as a
computer assistant as the result of a right upper extremity condition.

2

In a report dated March 1, 2013, Dr. Lotman discussed appellant’s complaints of pain in
his right upper extremity with numbness in the median distribution of the right hand. On
examination of the right upper extremity he found a minimal loss of sensation and a “slight
bluish discoloration of the hands and fingers.” Dr. Lotman noted that appellant had pain on the
dorsal aspect of the right wrist, loss of range of motion of the fingers, hair loss on the right
versus the left and slight swelling over the triangular fibrocartilage complex. He answered “yes”
to the question of “Do you find clinical objective findings to support a diagnosis of complex
regional pain syndrome of the right upper extremity as related to the accepted work-related
condition.” Dr. Lotman noted that appellant had continuing pain throughout his right upper
extremity not related to inciting events. He stated that could not diagnose any other condition
which would cause these symptoms and physical findings.
In response to the question of whether the accepted employment injury caused objective
symptoms, Dr. Lotman related that appellant had “physical findings today with coldness,
discoloration and edema of the right upper extremity. [Appellant] also has loss of motion in the
hands and fingers.” He found that appellant was disabled from working as an electronic
technician but could work in the computer assistant position considering only his CRPS.
Appellant noted that he had neck and back problems unrelated to his work injury. In a March 4,
2013 work restriction evaluation, Dr. Lotman advised that appellant could work four hours a day
with restrictions and noted that he was “on significant pain medi[cations.].” He provided work
limitations of reaching for 30 minutes, pushing, pulling and lifting up to 10 pounds for one hour
per day and performing repetitive wrist and elbow movements for one hour per day. Dr. Lotman
found that appellant could not operate a motor vehicle at work.
Based on Dr. Lotman’s report, by decision dated April 4, 2013, OWCP retroactively
reduced appellant’s compensation to zero. It found that his actual earnings as a computer
assistant effective September 2, 2007 fairly and reasonably represented his wage-earning
capacity.
In another decision dated April 4, 2013, OWCP denied appellant’s request for
compensation for disability based on its finding that he had not established that the April 4, 2013
loss of wage-earning capacity determination should be modified. It also denied his request to
expand his claim to include CRPS.
On April 10, 2013 appellant requested reconsideration of the April 4, 2013 decisions. He
argued that both Dr. Lotman and Dr. James Benoist, a Board-certified internist and his attending
physician, found that appellant was unable to drive.
On August 14, 2013 OWCP accepted appellant’s claim for right CRPS.
On August 14, 2013 OWCP informed Dr. Benoist that it had accepted appellant’s claim
for right carpal tunnel syndrome, a right wrist fracture and right CRPS. It requested that he
address the side effects of any prescribed medication.
In a report dated September 13, 2013, Dr. Benoist related that he treated appellant for
right carpal tunnel syndrome, pain from a right wrist fracture and right CRPS. He discussed
appellant’s medications to control pain for his CRPS and his Elavil for depression.

3

On September 16, 2013 OWCP requested that Dr. Lotman review progress reports from
Dr. Benoist from 2012 and 2013 and explain his rationale for finding that appellant could not
operate a motor vehicle at work. In a September 19, 2013 response, Dr. Lotman stated that he
placed a restriction on driving at work because appellant took two opiate pain relievers. He
stated, “It is my opinion that these two medications along with the Elavil places [appellant] at a
higher risk for alertness and dexterity in driving a vehicle at work, which could place himself or
other employees at risk.”
By decision dated November 14, 2013, OWCP denied modification of its April 4, 2013
decision wage-earning capacity decision. It noted that Dr. Benoist’s progress reports did not
establish side effects from his medication. OWCP further found that, while Dr. Lotman
indicated that appellant was at an increased risk driving a motor vehicle, he did not actually find
that he was experiencing problems with alertness or dexterity.
On appeal, appellant contends that he worked outside of his restrictions and had to take
opiates for CRPS. He maintained that Dr. Lotman found that he could not drive due to his
narcotic use. Appellant stated that he no longer drives a motor vehicle.
LEGAL PRECEDENT -- ISSUE 1
Section 8115(a) of FECA5 provides that, in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by his or her actual earnings
if his or her actual earnings fairly and reasonably represent his or her wage-earning capacity.6
Generally, wages actually earned are the best measure of a wage-earning capacity and in the
absence of showing that they do not fairly and reasonably represent the injured employee’s
wage-earning capacity, must be accepted as such a measure.7 The formula for determining loss
of wage-earning capacity based on actual earnings, developed in the Albert C. Shadrick
decision,8 has been codified at 20 C.F.R. § 10.403. OWCP calculates an employee’s wageearning capacity in terms of percentage by dividing the employee’s earnings by the current pay
rate for the date-of-injury job.9 Its procedures provide that a determination regarding whether
actual earnings fairly and reasonably represent wage-earning capacity should be made after an
employee has been working in a given position for more than 60 days.10
The Federal (FECA) Procedure Manual provides that OWCP can make a retroactive
wage-earning capacity determination if appellant worked in the position for at least 60 days, the
position fairly and reasonably represented his wage-earning capacity and the work stoppage did
5

See supra note 1.

6

Id. at § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

7

Lottie M. Williams, 56 ECAB 302 (2005).

8

Albert C. Shadrick, 5 ECAB 376 (1953).

9

20 C.F.R. § 10.403(c).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity, Chapter 2.814.6(a)
(July 2013)

4

not occur because of any change in the injury-related condition affecting the ability to work.11
The procedure manual further provides, “Before proceedings with a[n] LWEC [loss of
wage-earning capacity] determination, the [claims examiner] should ensure that current medical
evidence is on file that establishes that the injury-related condition does not prevent the
employee from performing the position upon which the LWEC determination is being
considered.”12
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a right wrist fracture on September 20, 1995 in
the performance of duty and right carpal tunnel syndrome and right mononeuritis under file
number xxxxxx129. On September 2, 2007 appellant accepted a position as a computer assistant
with the employing establishment and worked in that position until he retired on disability
effective January 16, 2010. He elected to receive compensation from OWCP. By decision dated
April 4, 2013, OWCP reduced appellant’s compensation to zero after finding that his actual
earnings as a computer assistant beginning September 2, 2007 fairly and reasonably represented
his wage-earning capacity. In a second decision dated April 4, 2013, it denied his request for
disability compensation after finding that he had not established modification of the loss of
wage-earning capacity determination. On April 10, 2013 appellant requested reconsideration.
There are situations when a retroactive loss of wage-earning capacity determination may
be appropriate. As noted, OWCP’s procedures provide that it can make a retroactive loss of
wage-earning capacity determination if appellant worked in the position for at least 60 days, the
position fairly and reasonably represented his wage-earning capacity and the work stoppage did
not occur because of any change in the injury-related condition affecting the ability to work.13
Its procedures provide, however, that it is rare to issue a retroactive determination after an
employee is no longer working and that OWCP must ensure that medical evidence supports that
the work injury does not prevent the employee from performing the position that is the basis for
the loss of wage-earning capacity determination.14 Prior to issuing its April 4, 2013 loss of
wage-earning capacity determination, OWCP referred appellant to Dr. Lotman for a second
opinion to determine whether his injury-related condition had worsened. Based on Dr. Lotman’s
report, it found that his actual earnings as a computer assistant beginning September 2, 2007
fairly and reasonably represented his wage-earning capacity and retroactively issued a loss of
wage-earning capacity determination.
The Board finds that OWCP did not meet its burden of proof by issuing a retroactive loss
of wage-earning capacity determination. OWCP must evaluate any work stoppage and
determine whether it is employment-related prior to issuing a retroactive loss of wage-earning

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity, Chapter 2.815.7(a)
(June 2013).
12

Id.

13

Id.

14

Id.; see also K.E., Docket No. 10-1211 (issued April 14, 2011).

5

capacity determination.15 In his February 19, 2013 report, Dr. Lotman diagnosed CRPS based on
clinical findings of right upper extremity loss of motion, coldness, discoloration and edema.
Regarding whether the work injury continued to cause objective symptoms, he advised that the
persistent findings included the reduced motion, coldness, swelling and discoloration of the right
upper extremity. Dr. Lotman opined that appellant could work in the computer assistant
position. In a March 4, 2013 work restriction evaluation, however, he determined that appellant
could work only four hours a day with restrictions and noted that he was on substantial pain
medication. Dr. Lotman further provided work restrictions, including reaching for 30 minutes,
pushing, pulling and lifting up to 10 pounds for one hour per day, performing repetitive wrist and
elbow movements for one hour per day and not operating a motor vehicle at work. At that time,
he had not clarified whether the restriction for working only four hours a day was for the
work-related condition or for other conditions. Although clarification of the report was sought
by OWCP, the retroactive wage-earning capacity decision preceded the receipt of the
supplemental report Dr. Lotman.16 The March 1, 2013 report of Dr. Lotman, therefore, is
insufficient to establish that appellant’s work stoppage did not occur because of any change in
his injury-related condition affecting his ability to work.17 Consequently, OWCP did not meet its
burden of proof to retroactively reduce appellant’s compensation.
CONCLUSION
The Board finds that OWCP improperly reduced appellant’s compensation to zero based
on its finding that his actual earnings as a computer assistant effective September 2, 2007 fairly
and reasonably represented his wage-earning capacity.18

15

See William M. Bailey, 51 ECAB 197 (1999).

16

The clarification report from Dr. Lotman further supported the finding that appellant’s work-related condition
prevented him from performing the wage-earning capacity position. Furthermore, OWCP expanded appellant’s
claim to include CRPS even before receiving Dr. Lotman’s supplemented report.
17

See C.Y., Docket No. 07-1156 (issued April 1, 2008).

18

In view of the Board’s finding regarding the appropriateness of the loss of wage-earning capacity
determination, the issue of whether appellant has established that the loss of wage-earning capacity decision should
be modified is moot.

6

ORDER
IT IS HEREBY ORDERED THAT the November 14, 2013 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: July 16, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

